Citation Nr: 0940269	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-26 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from June 1947 to 
June 1950, and in the Marine Corps from October 1950 to 
September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative evidence preponderates against a 
finding that the Veteran's current COPD is due to any 
incident or event in active military service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In September 2005, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A March 2006 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the September 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the January 2006 rating decision and August 2006 SOC 
explained the basis for the RO's action, and the SOC provided 
him with an additional 60-day period to submit more evidence.  
Moreover, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of 
disability rating or effective date discussed by the Court in 
Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has not identified any 
evidence which he would have submitted if Dingess notice had 
been provided earlier, the timing error was cured by 
readjudication of the claim after proper notice was sent, the 
Veteran has not demonstrated any prejudicial or harmful error 
in VCAA notice, and any presumption of error as to the first 
element of VCAA notice has been rebutted in this case.  See 
Shinseki v. Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Boise and Sepulveda VA Medical Centers (VAMCs), and private 
treatment records.  The Board finds that a VA examination is 
not necessary in this case, for the following reasons.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of COPD for over 35 years 
following the Veteran's separation from active service.  
Moreover, no medical evidence of record suggests a causal 
relationship between the current COPD and active service.  
Accordingly, an examination is not required here, even under 
the low threshold of McLendon.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that his current COPD is 
related to his active military service.  His STRs are 
negative for any respiratory complaints or conditions, 
although a chest X-ray taken for the September 1951 
separation examination showed a left hilar calcification, NCD 
(not considered disqualifying).  The June 1947 enlistment 
examination and June 1950 separation examination reports both 
show negative chest X-rays and normal lungs.  Moreover, there 
is no record showing complaints of breathing problems during 
active service.

Many years after his separation from service, in May 1987, 
the Veteran had chest X-rays performed at the Ventura County 
Hospital.  The findings were very suggestive of COPD.  In 
this regard, the Board notes that evidence of a prolonged 
period without medical complaint or treatment, and the amount 
of time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

In the following months, the Veteran had several episodes of 
shortness of breath, and in August 1987, at the Simi Valley 
Adventist Hospital (Simi Valley), the doctor noted the 
diagnosis of COPD as well as resolving bronchitis and a 
persistent right lung lesion.  

In September and October 1988, the Veteran was hospitalized 
at Simi Valley on two occasions for acute exacerbation of 
COPD.  He was admitted with severe shortness of breath and 
advised to stop smoking, although the doctor noted in the 
September summary that much of the damage to his lungs had 
already been done.  The October summary of his hospital stay 
indicates he had been smoking over a pack of cigarettes per 
day for 40 years, and continued to do so.  The summary also 
noted that he had a history of asthmatic bronchitis and COPD 
"secondary to smoking."  

There are no additional treatment notes regarding the 
Veteran's respiratory problems until August 1997, when a 
doctor at the Sepulveda VAMC assessed COPD and noted below 
the diagnosis that the Veteran was still smoking and was not 
motivated to quit.  

In July 1999, the Veteran reported to the urgent care clinic 
of Kaiser Permanente complaining of 2 or 3 days of shortness 
of breath and a cough.  He was assessed with asthma 
exacerbation and bronchitis, and was prescribed medication.  
A note from a follow-up examination a week later indicates a 
diagnosis of early COPD, with a qualification that the 
Veteran was a long-term smoker.  

The Veteran continued to have frequent episodes of shortness 
of breath, reporting almost monthly to the urgent care clinic 
at Kaiser Permanente in 1999.  Thereafter, there is a gap in 
the medical documentation until February 2004, when he again 
reported to the urgent care clinic with some shortness of 
breath.  A March 2004 note indicates the Veteran had an 
asthma exacerbation, but the report continued to note the 
COPD diagnosis.  

Chest X-rays taken in July 2004 showed no significant change 
from the prior studies, with increased lower lobe markings 
and a nodularity in the right upper lobe that was noted years 
before.  

An August 2003 note from the Sepulveda VAMC indicates that 
the Veteran had quit smoking in 1999, and acquired adult 
onset asthma since having wheezing and dyspnea in July 1999.  
However, pulmonary function tests were noted to show not much 
of a reversible obstructive defect, and thus the Veteran's 
condition was felt more likely to be primarily COPD with 
minimal asthma.  It was noted that the Veteran had 2 
hospitalizations and 4 emergency room visits in the past year 
due to COPD exacerbations and bronchitis.  

In April 2005, a VAMC note indicated the Veteran's COPD was 
stable, and the Veteran denied any shortness of breath, fever 
or chills, increased sputum production, or change in sputum 
color.  

An April 2006 Boise VAMC note includes an assessment of COPD 
exacerbation, noting the Veteran's most recent pulmonary 
function tests place him in the "mild" category.  Previous 
exacerbations had resolved with steroid and beta agonist 
treatment.  Antibiotics were prescribed, given the Veteran's 
recent productive cough and diarrhea.  A note from later that 
month lists his hospitalizations, noting he had multiple 
emergency department visits for shortness of breath since 
October 2004, with the most recent in March 2006.  

In July 2006, the Veteran presented to the VAMC with 
shortness of breath that he stated was likely due to the 
heat.  The note also indicated the Veteran had home oxygen.  
The doctor assessed likely acute exacerbation of COPD, 
although the Veteran had elevated cardiac markers which had 
occurred in previous studies.  The Veteran indicated that he 
was having tests done for his heart the following day.  

Based on the foregoing, the Board finds that the weight of 
the evidence is against a grant of service connection for 
COPD.

Continuity has not been established by the evidence.  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current shortness of breath and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's shortness of breath is 
found to be capable of lay observation, and thus his 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  The STRs show no 
evidence of any respiratory problems during active service.  
Following service, there was no documentation of treatment 
for respiratory problems or diagnosis of COPD until 1987, 
over 35 years after separation.  While he is clearly sincere 
in his beliefs, in light of these factors, the Veteran's 
current statements to the effect that he has experienced 
continuous symptomatology since active service, while 
competent, are not deemed to be credible.  Therefore, the 
absence of documented complaints or treatment for over three 
decades following his military discharge is more probative 
than his current recollection as to symptoms experienced in 
the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Moreover, there are no competent opinions relating the 
Veteran's current COPD to active service.  Indeed, several 
doctors seem to attribute the Veteran's COPD to his extensive 
smoking history.  Accordingly, continuity of symptomatology 
is not established by either the competent evidence or the 
Veteran's own statements.

Because the preponderance of the evidence is against the 
claim, there is no reasonable doubt to resolve in the 
Veteran's favor, and the claim must be denied.


ORDER

Service connection for COPD is denied.  



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


